DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/20/20 have been fully considered but they are moot due to the new ground rejection presented below to better present Examiner’s position. Note that the application was discussed in the a panel including a SPE and two Pes in the pre-appeal conference and it was agreed that all claims should be rejected in the current form.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 20110212685  A1).
For claim 1, Nakagawa discloses a method comprising: 
receiving, at a signal forwarding device (RN in FIG. 1, which is the Relay Device 100 in FIG. 2 that provides more details of RN), at least one received signal comprising a first set of data, a first set of control information (see FIG. 22 in view of Abstract “a relay device, receiving first data from the base station, the first data including first control information that represents a first communication mode”, and [0011] “traffic for UE.sub.1 is included in one subframe when the base station BS sends data to from the base station BS to the relay node RN, control information, which represents a mode for communication from the base station BS to the relay node RN is stored in the head of the frame. Thus, the data is stored in the data area, followed by being sent to the relay node RN. Subsequently, the relay node RN carries out predetermined processing, such as reception processing of the received data and recoding processing. Here, the control information includes, for example, the frequency of an applied resource, modulation scheme, and coding scheme, which vary depending on the communication mode”), and a second set of control information ([0050] “the terminal device performs reception processing on the relay data, which has been relayed by the relay device in the second communication mode, based on the second control information included in the relay data” and [0061] “two kinds of control information received from the scheduler 107” in RN; or the destination address and protocol fields of the header IP packets that carry the received signal comprising the first set of data, to which the first set of data is to be delivered to, is interpreted as the second control information; note that in the well-known IP packet header the “protocol” field carries “Type of transport protocol”/encoding scheme to deliver the signal to the destination device specified by the “destination address” of the IP packet header);
transmitting, from the signal forwarding device, a forward signal to the destination device (the signal generated by RN sent to UE, see FIG. 22), the forwarded signal the data signal reception-processing unit 106 is notified of control information that represents a mode of communication from the base station to the relay device 100 is notified as information obtained by the reception processing … the scheduler 107 notifies the transmission signal generating unit 108 of two kinds of the control information: one representing the mode of communication between the base station and the relay device 100 and the other representing the mode of communication between the relay device 100 and the terminal device … the transmission signal generating unit 108 generates relay data to be relayed to the terminal device provided as a relay destination and then inputs the relay data into the IFFT 110. At this time, the transmission signal generating unit 108 adds the control information that represents the mode of communication between the base station and the relay device 100 to the data … the transmission signal generating unit 108 generates relay data to be relayed to the terminal device provided as a relay destination and then inputs the relay data into the IFFT 110. At this time, the transmission signal generating unit 108 adds the control information that represents the mode of communication between the base station and the relay device 100 to the data” in view of FIG. 2, where output of “Transmission Signal Generating Unit” 108 is the forwarded data, based at least partially on the received data from 106), and forwarded 
Nakagawa does not specifically state that the control information comprising instructions pertaining to the signal and data processing. However, one skilled in the art would understand from FIG. 22 that the control information enables to “reception processing” in RN and UE, which associated the destination device UE (such as destination address) must be included in the control signal from BS and received at RN in FIG. 2, wherein the “Scheduler” 107 is partially based on to generate forwarded control information at “Control Signal Generating Unit” 109.
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to include instructions for signal and data processing in order to perform the desired reception processing.
Independent claims 8 and 12 are rejected because they are the corresponding forwarding device claim and the communication system claim of claim 1, each has the same subject matter as claim 1.
As to claims 2, 9 and 13, Nakagawa discloses claims 1, 8 and 12, Nakagawa further discloses the first set of control information comprises instructions on at least one of: post-processing the first set of data, decoding the first set of data, and pre-processing the first set of data to generate the forwarded data ([0011] “the scheduler 107 notifies the transmission signal generating unit 108 of two kinds of the control information: one representing ” in view of FIG. 22 and FIG. 2 for post-processing the received data at 106 or pre-processing the first set of data to generate the forwarded data at 108).
As to claims 3, 10 and 14, Nakagawa discloses claims 1, 8  and 12, Nakagawa further discloses wherein the forwarded control information comprises either the second set of control information or a modified version of the second set of control information ([0057]-[0061], such as “the data signal reception-processing unit 106 is notified of control information that represents a mode of communication from the base station to the relay device 100 is notified as information obtained by the reception processing … the scheduler 107 notifies the transmission signal generating unit 108 of two kinds of the control information: one representing the mode of communication between the base station and the relay device 100 and the other representing the mode of communication between the relay device 100 and the terminal device … the transmission signal generating unit 108 generates relay data to be relayed to the terminal device provided as a relay destination and then inputs the relay data into the IFFT 110. At this time, the transmission signal generating unit 108 adds the control information that represents the mode of communication between the base station and the relay device 100 to the data … the transmission signal generating unit 108 generates relay data to be relayed to the terminal device provided as a relay destination and then inputs the relay data into the IFFT 110. At this time, the transmission signal generating unit 108 adds the control information that represents the mode of communication between the base station and the relay device 100 to the data” in view of FIG. 2, where output of “Transmission Signal Generating Unit” 108 is the forwarded data, based at least partially on the received data from 106), and forwarded control information based on at least partially on a part of received control information (the output of “Control Signal Generating Unit” 109, which is the output of “Scheduler” 107, which in turn is partially based the received control information from the output of “Control Signal Reception Process Unit” 105).
As to claims 4 and 15, Nakagawa discloses claims 1, 8 and 12, Nakagawa further discloses further comprising: broadcasting the received signal to the signal forwarding device and the destination device (set FIG. 1 for signal broadcasting at RN and UE).
Claims 5-7, 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 20110212685  A1) in view of Richeson (US 20090167291 A1).
As to claims 5 and 16, Nakagawa discloses claims 1 and 12, Nakagawa further discloses further comprising: measuring, by the destination device, the forwarded signal to obtain channel measurements associated with a signal forwarding device to destination device is a DD (device to device) channel between the signal forwarding device and the destination device (suggested by “the terminal device 200 ”, [0065] in view of FIG. 3).
Nakagawa is silent on that the DD channel is a SFD one. In the same field of endeavor of wireless communication, Richeson discloses that a channel can be a SFD ([0103] “SFD on a channel”).
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Richeson above to the DD channel disclosed by Nakagawa for the benefit of achieving synchronization ([0104] of Richeson).
As to claims 6 and 17, Nakagawa in view of Richeson discloses claims 5 and 16, Nakagawa discloses transmitting the DD channel measurements to an origination device that transmitted the received signal (suggested by “The signal separated by the FFT 203 is a known signal for measurement received from the base station. Such a signal is then input into the measurement signal reception-processing unit 204”, [0067] in view of FIGs. 1, 2, 3 and 22). 
Nakagawa is silent on that the DD channel is a SFD one. In the same field of endeavor of wireless communication, Richeson discloses that a channel can be a SFD ([0103] “SFD on a channel”).
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Richeson above to the DD channel disclosed by Nakagawa for the benefit of achieving synchronization ([0104] of Richeson).
As to claims 7 and 18, Nakagawa in view of Richeson discloses claims 6 and 17, Nakagawa further discloses modifying the received signal based at least partially on the DD channel measurements (suggested by “The measurement signal reception-processing unit 205 receives the known signal for measurement from the FFT 203 and then converts the signal into an electric power profile as a measurement result, followed by inputting the profile into the buffering control unit 205”, [0068] and “the buffering control unit 205 controls the buffer 206 by input of a buffer control signal that represents an instruction of providing an appropriate frame (timing) for storing data or inputs a likelihood-combination instruction signal into the data signal reception-processing unit 208 in the reception processing”, [0069]). 
Nakagawa is silent on that the DD channel is a SFD one. In the same field of endeavor of wireless communication, Richeson discloses that a channel can be a SFD ([0103] “SFD on a channel”).
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Richeson above to the DD channel disclosed by Nakagawa for the benefit of achieving synchronization ([0104] of Richeson).
As to claim 11, Nakagawa discloses claim 8, Nakagawa further discloses wherein the receiver is further configured to receive channel measurements associated with a signal forwarding device to destination device DD channel between the signal the terminal device 200 further includes a measurement signal reception-processing unit 204”, [0065] in view of FIG. 3), the transmitter further configured to transmit a signal, based at least partially on the DD channel measurements, to an origination device that transmitted the at least one received signal (suggested by “The measurement signal reception-processing unit 205 receives the known signal for measurement from the FFT 203 and then converts the signal into an electric power profile as a measurement result, followed by inputting the profile into the buffering control unit 205”, [0068] and “the buffering control unit 205 controls the buffer 206 by input of a buffer control signal that represents an instruction of providing an appropriate frame (timing) for storing data or inputs a likelihood-combination instruction signal into the data signal reception-processing unit 208 in the reception processing”, [0069]). 
Nakagawa is silent on that the DD channel is a SFD one. In the same field of endeavor of wireless communication, Richeson discloses that a channel can be a SFD ([0103] “SFD on a channel”).
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Richeson above to the DD channel disclosed by Nakagawa for the benefit of achieving synchronization ([0104] of Richeson).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/           Primary Examiner, Art Unit 2462